United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1314
                                     ___________

United States,                        *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Christopher Alan Becker, also known *
as Christopher Stranger Horse,        * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                              Submitted: November 7, 2007
                                 Filed: November 14, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Christopher Becker challenges the 135-month within-Guidelines sentence the
district court1 imposed following his guilty plea to conspiring to distribute and possess
with the intent to distribute a substance containing 50 grams or more of a detectable
amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.




      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       On appeal, Becker argues that the district court believed the applicable
Guidelines range was unreasonably high due to the inclusion of juvenile convictions
in the criminal history computation, but declined to reduce his sentence because it
mistakenly thought the Guidelines were mandatory, thus resulting in an unreasonable
sentence.

       Contrary to Becker’s assertion, the record shows that the district court was
aware of the advisory nature of the Guidelines. At the change-of-plea hearing, the
court specifically informed Becker that the Guidelines were advisory and no longer
mandatory.

       Further, upon careful review, we conclude that the court did not abuse its
discretion in sentencing Becker to the bottom of his Guidelines range, even if the court
disagreed with the policy of using juvenile convictions in determining a defendant’s
criminal history category. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007)
(presumption of reasonableness for sentence within advisory Guidelines range);
United States v. Garlewicz, 493 F.3d 933, 938 (8th Cir. 2007) (same); United States
v. Lee, 454 F.3d 836, 838 (8th Cir. 2006) (sentence is reviewed for abuse of
discretion, which occurs if court fails to consider relevant factor that should have
received significant weight, gives significant weight to improper or irrelevant factor,
or considers only appropriate factors but commits clear error of judgment); see also
United States v. Gentile, 473 F.3d 888, 892 (8th Cir. 2007) (“Although the sentencing
guidelines are advisory and district courts are free to fashion sentences that fall
outside the guideline range where individual circumstances warrant, disagreement
with a policy enunciated by the Sentencing Commission is not a proper factor upon
which to base a variance.”), petitions for cert. filed, (U.S. Jul. 18, 2007 & Jul. 30,
2007) (Nos. 07-5589, 07-5761).

      Accordingly, the judgment is affirmed.
                      ______________________________

                                          -2-